THE STEELPATH MLP FUNDS TRUST OPPENHEIMER STEELPATH MLP SELECT 40 FUND OPPENHEIMER STEELPATH MLP ALPHA FUND OPPENHEIMER STEELPATH MLP INCOME FUND OPPENHEIMER STEELPATH MLP ALPHA PLUS FUND OPPENHEIMER STEELPATH MLP AND INFRASTRUCTURE DEBT FUND Supplement dated January 17, 2013 to the Statement of Additional Information dated March 30, 2012 This supplement amends the Statement of Additional Information (“SAI”) of the above referenced funds (each, a “Fund” and collectively, the “Funds”) and is in addition to any other supplements to the Funds’ SAI. ● On page 43, the fifth paragraph in the section titled “Investment Advisory Agreement” is deleted in its entirety and replaced with the following: In consideration of the services provided by the Advisor, each Fund pays the Advisor an annualized fee that is accrued daily and paid monthly.Each Fund’s fee isbased on the level of the Fund’s average daily net assets at a rate that declines on additional assets as the Fund grows, as set forth in the chart below: Fund Net Assets up to $3 Billion Net Assets Greater than $3 Billion and Up to $5 Billion Net Assets in Excess of $5 Billion Select 40 Fund % % % Alpha Fund % % % Income Fund % % % Alpha Plus Fund % % % Infrastructure Debt Fund % % % Prior to December 3, 2012, each Fund paid the Adviser an annualized fee based on the level of the Fund’s average daily net assets at the following rates: Fund Fee Select 40 Fund % Alpha Fund % Income Fund % Alpha Plus Fund % Infrastructure Debt Fund % January 17, 2013
